 In the Matterof FRANK FROMELT,D/B/A FROMELT LOGGING Co.andINTERNATIONAL WOODWORKERS OF AMERICA,LOCAL 358, CIOCase No. 19-R-1249.-Decided March 10, 1944Durham and Hyatt,byMr. Ray E. Durham,of Lewiston, Idaho, forthe Company.Mr. George BrownandMr. Claude Ballard,of Portland, Oreg., forthe CIO.Mr. Paul Bailey, Jr.,of Lewiston, Idaho, for the A. F. L.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Woodworkers of Amer-ica, Local 358, CIO, herein called the CIO, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Fromelt Logging Co., Lewiston, Idaho,' herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Thomas P. Graham, Jr., TrialExaminer.Said hearing was held at Lewiston, Idaho, on February17, 1944.The Company, the CIO, and Lumber and Sawmill WorkersUnion, Local 2664, United Brotherhood of Carpenters and Joinersof America, AFL, intervenor, herein called the AFL, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYFrank Fromelt, doing business as Fromelt Logging Co., is engagedin general logging operations on the property of the Potlatch Forests,'The name of the Company, incorrectly shown at times in the record, was corrected at thehearing55 N L R B, No. 73.399 -400DECISIONS OF NATIONALLABOR RELATIONS BOARDInc., under contract with that corporation.All of the timber loggedby the Company is used by Potlatch Forests, Inc.The daily cut of theCompany is between 60,000 and 120,000 board feet.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.2II.THE ORGANIZATIONS INVOLVEDInternational «, oodworkers of America, Local 358, affiliated withthe Congress of Industrial Organizations, and Lumber and SawmillWorkers Union, Local 2664, United Brotherhood of Carpenters and.Joiners of America, affiliated with the American Federation of Labor,are labor organizations admitting to membership employees of the,Company.III.THE QUESTION CONCERNING REPRESENTATIONThe CIO wrote to the Company on November 29, 1943, requestingexclusive recognition as collective bargaining agent of all of the Com-pany's employees.The Company did not reply.The AFL urges that a contract between it and the Company, exe-cuted January 12, 1942, is a bar to this proceeding. The contract con-tains an automatic annual renewal clause, and provides that 30 daysnotice prior to each annual renewal period is required for proposedmodification or termination of the agreement. Since the CIO made-its exclusive representation claim more than 30 clays prior to January12, 1944, the self-renewal date of the contract, we find that the con-tract is no bar to this proceeding.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerning-the representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company, ex-2We have heretofore held that Potlatch Forests. Inc, is eneaaed in commerce within the-meaning of the ActHatter of PotlatchForestsInc, 52 NL. R. B. 1377.The Board agent reported that the CIO submitted 19 designation cards bearing thenames of persons appearing on the Company's pay roll of February 17, 1944, which con-tamed the names of 42 employees in the alleged appropriate unit.The AFL submitted no evidence of representation of employees in the alleged appropriateunit,meiely- pointing to its contract with the Company in support of its asserted interest,in the employ ees involved. FROMELT LOGGING CO.401eluding clerical and supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III; Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Fromelt LoggingCo., Lewiston, Idaho, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) clays from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Nineteenth Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III, Sec-tions 10 and 11, of said rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employ-ees who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by International Woodworkersof America, Local 358, CIO, or by Lumber and Sawmill WorkersUnion, Local 2664, AFL, for the purposes of collective bargaining, orby neither.dThe Unions wish to be designated on the ballot as International Woodworkers ofAmerica, Local 358, CIO, and Lumber and Sawmill Workers Union, Local 2664, AFL.Therequestsare granted.578129-44-vol. 55-27